STATE OF MINNESOTA

                                  IN SUPREME COURT

                                       A15-1174

Court of Appeals                                                            Anderson, J.
                                                                 Took no part, Chutich, J.
Founders Insurance Company,

                    Respondent,

vs.                                                             Filed: December 7, 2016
                                                               Office of Appellate Courts
James Yates,

                    Appellant.
                                 ______________________

Steven E. Tomsche, Erica A. Weber, Tomsche, Sonnesyn, & Tomsche, P.A., Golden
Valley, Minnesota, for respondent.

Gregory J. Johnson, G Johnson Law PLLC, Apple Valley, Minnesota; and

Patrick R. Gillespie, Michael P. Gillespie, Gillespie Law Offices LLP, Rogers, Minnesota,
for appellant.

Sharon L. Van Dyck, Van Dyck Law Firm PLLC, Minneapolis, Minnesota, for amicus
curiae Minnesota Association for Justice.

Tammy M. Reno, Kelly P. Magnus, Jessica C. Richardson, Stich, Angell, Kreidler, Unke
& Scattergood, P.A., Minneapolis, Minnesota, for amicus curiae Minnesota Defense
Lawyers Association.
                           ______________________

                                     SYLLABUS

      A motor vehicle insurance carrier that is not licensed to sell insurance in Minnesota

is still obligated under Minn. Stat. § 65B.50, subd. 2 (2014), to pay basic economic loss




                                            1
benefits to the insured when the insured vehicle is in Minnesota and an accident occurs in

Minnesota.

       Reversed.

                                      OPINION

ANDERSON, Justice.

       Appellant James Yates was injured in a car accident in Minnesota and sought basic

economic loss benefits under Minnesota’s No-Fault Automobile Insurance Act, Minn. Stat.

§§ 65B.41-.71 (2014), from respondent Founders Insurance Company, his insurer.

Founders argued that the Act does not require it to provide basic economic loss coverage

because Founders is an out-of-state insurer that does not write motor vehicle insurance in

Minnesota. An arbitrator awarded Yates $19,128 in basic economic loss benefits, and the

district court confirmed the arbitration award. The court of appeals reversed. Because we

conclude that the plain language of Minn. Stat. § 65B.50, subd. 2, requires Founders to

provide no-fault benefits to Yates, we reverse the decision of the court of appeals.

                                             I.

       Yates was a resident of Illinois until October 2013, when he signed a one-year lease

agreement for a residence in Saint Paul and moved there. While living in Illinois, he

purchased a motor vehicle insurance policy from Founders. The insurance policy was

written to comply with Illinois law and provided $1,000 for medical payments. Under the

Minnesota No-Fault Automobile Insurance Act (No-Fault Act), however, insurance

policies must provide at least $20,000 for medical expense loss. Minn. Stat. § 65B.44,



                                             2
subd. 1(a)(1). The insurance policy that Yates had purchased did not contain a conformity

clause, which would have increased coverage as required to comply with applicable law.

       On December 14, 2013, Yates was driving in Maplewood in snowy conditions when

his vehicle collided with another car that had spun out of control in front of him. Yates

made a claim for basic economic loss medical benefits (no-fault benefits) from Founders

for injuries he suffered as a result of this collision. Founders denied the claim, asserting

that the No-Fault Act does not require it to provide benefits to Yates because it is not

“licensed to write motor vehicle accident reparation and liability insurance” in Minnesota

under Minn. Stat. § 65B.50.

       Yates pursued his claim for no-fault benefits under the arbitration process in the No-

Fault Act. Minn. Stat. § 65B.525. Founders did not participate in the arbitration, except

to object to the proceeding, arguing that the No-Fault Act did not require Founders to

provide benefits to Yates. Yates argued that Founders is required to provide no-fault

benefits because, under Minn. Stat. § 65B.50, subd. 2, “every contract of liability insurance

for injury, wherever issued . . . includes basic economic loss benefit coverages.” The

arbitrator awarded Yates $19,128 for chiropractic bills, medical mileage, and interest.

       While the arbitration was pending, Founders filed a complaint in Ramsey County

District Court, seeking a declaratory judgment that it was not required to provide no-fault

benefits to Yates. After the arbitrator issued its ruling, Founders appealed the arbitration

award. These two cases were later consolidated.

       The district court confirmed the arbitration award. Founders appealed, and the court

of appeals reversed the district court. Founders Ins. Co. v. Yates, 876 N.W.2d 344 (Minn.

                                             3
Ohio App. 2016). The court of appeals concluded that it was bound by its own precedent, which

had interpreted Minn. Stat. § 65B.50, subd. 2, to apply only to licensed insurers. Founders,
876 N.W.2d at 347-49. Accordingly, the court held that Founders was not required to

provide no-fault benefits to Yates. Id. at 350. We granted review to determine whether

Minn. Stat. § 65B.50, subd. 2, applies to an out-of-state insurer that is not licensed to write

motor vehicle insurance in Minnesota.

                                               II.

       Statutory interpretation is a question of law, which we review de novo. Christianson

v. Henke, 831 N.W.2d 532, 535 (Minn. 2013). The goal of all statutory interpretation is to

“ascertain and effectuate the intention of the legislature.” Minn. Stat. § 645.16 (2014).

“[W]hen interpreting a statute, we read and construe the statute as a whole, giving effect

whenever possible to all of its provisions.” Eclipse Architectural Grp., Inc. v. Lam, 814
N.W.2d 692, 701 (Minn. 2012). When the text of the law is unambiguous, we apply the

plain meaning of the statutory language. Sumner v. Jim Lupient Infiniti, 865 N.W.2d 706,

708 (Minn. 2015). A statute is ambiguous only when it is reasonably susceptible to more

than one interpretation. Lietz v. N. States Power Co., 718 N.W.2d 865, 870 (Minn. 2006).

       Here, the relevant statute is Minn. Stat. § 65B.50, subd. 2, which states:

“Notwithstanding any contrary provision in it, every contract of liability insurance for

injury, wherever issued . . . includes basic economic loss benefit coverages and residual

liability coverages . . . while the vehicle is in this state.” (Emphasis added.) The plain

language of the statute is clear. By its terms, the statute applies to all contracts of liability



                                               4
insurance for injury, wherever issued, including whether they were issued in Minnesota,

Illinois, or some other place.

       But Founders argues that we should reject this interpretation of the statute because

it would make Minn. Stat. § 65B.50, subd. 1, unnecessary. Subdivision 1 states:

       Every insurer licensed to write motor vehicle accident reparation and liability
       insurance in this state shall, on or before January 1, 1975, or as a condition
       to such licensing, file with the commissioner and thereafter maintain a
       written certification that it will afford at least the minimum security provided
       by section 65B.49 to all policyholders, except that in the case of nonresident
       policyholders it need only certify that security is provided with respect to
       accidents occurring in this state.

Founders maintains that the coverage requirements that apply to insurers “licensed to write

motor vehicle accident reparation and liability insurance in this state” in subdivision 1

would “become completely unnecessary” if the coverage requirements in subdivision 2

apply to nonlicensed, out-of-state insurers. Consequently, Founders argues that we should

read subdivision 1 and subdivision 2 together. Because subdivision 1 is limited to licensed

insurers, Founders argues that subdivision 2 is also limited to licensed insurers. We

disagree.

       Subdivision 1 imposes additional requirements on licensed insurers that subdivision

2 does not impose on nonlicensed insurers. Specifically, subdivision 1 requires licensed

insurers to “file with the commissioner and thereafter maintain a written certification that

[they] will afford at least the minimum security provided by section 65B.49.” Minn. Stat.

§ 65B.50, subd.1. Section 65B.49 describes in detail the minimum security required, which

includes basic economic loss coverage, residual liability coverage, uninsured and

underinsured motorist coverages, and rental vehicle coverage. Minn. Stat. § 65B.49.

                                              5
Minnesota Statutes § 65B.50, subd. 2, imposes fewer requirements, requiring nonlicensed

insurers to provide only “basic economic loss benefit coverages and residual liability

coverages.” Therefore, applying subdivision 2 to nonlicensed, out-of-state insurers does

not make subdivision 1 unnecessary.

       Founders also argues that applying Minn. Stat. § 65B.50, subd. 2, to nonlicensed,

out-of-state insurers would “void[] directives which limit the types of insurance for which

an insurance company can conduct business in Minnesota.” Amicus Minnesota Defense

Lawyers Association similarly argues that this interpretation would “eviscerate[] insurer

licensing requirements” and “render the licensing statutes meaningless.” Again, we

disagree.

       Multiple statutory rights and obligations accrue to licensed insurers that do not apply

to nonlicensed insurers. For example, licensed insurers have the right to sell and advertise

their insurance products in Minnesota; nonlicensed insurers do not. Minn. Stat. §§ 60A.07,

subd. 4, 72A.33-72A.35 (2014). Licensed insurers also have an obligation to file numerous

documents, maintain specified records, and respond to inquiries. See, e.g., Minn. Stat.

§ 60A.13 (2014) (requiring annual statements and imposing a duty to respond to inquiries

from the Commissioner of Commerce); Minn. Stat.§ 60A.27 (2014) (requiring a licensed

insurer to notify the Commissioner of Commerce when the insurer is disciplined by

another state); Minn. Stat. § 60A.91 (2014) (requiring the filing of certain documents with

the National Association of Insurance Commissioners); Minn. Stat. § 70A.06 (2014)

(requiring the filing of rate changes); Minn. Stat. § 72A.2035 (2014) (requiring the



                                              6
maintenance of certain records). Minnesota Statutes § 65B.50, subd. 2, imposes none of

these obligations on nonlicensed insurers.

       Having rejected the arguments of Founders, we are left with the plain language of

subdivision 2. It clearly states that it applies to “every contract of liability insurance for

injury, wherever issued.” Minn. Stat. § 65B.50, subd. 2 (emphasis added). Nothing in

subdivision 2 suggests that it is limited to insurers licensed in Minnesota. Because there is

no other reasonable interpretation of the statute, it is unambiguous and we must apply its

plain meaning. We therefore conclude that Minn. Stat. § 65B.50, subd. 2, applies to an

out-of-state insurer when its insured is in an accident in Minnesota and the insured vehicle

is in Minnesota, even though the insurer is not licensed by the State of Minnesota to issue

motor vehicle insurance.1

       Reversed.



       CHUTICH, J., took no part in the consideration or decision of this case.




1
        We recognize that applying Minn. Stat. § 65B.50, subd. 2, to nonlicensed, out-of-
state insurers could present one or more constitutional issues in an appropriate case. The
issue of the constitutionality of Minn. Stat. § 65B.50, subd. 2, is not before us; Founders
has not raised a constitutional challenge. We therefore express no opinion on the
constitutionality of Minn. Stat. § 65B.50, subd. 2. See State v. Schweppe, 306 Minn. 395,
401 n.3, 237 N.W.2d 609, 614 n.3 (1975) (declining to decide an issue not briefed or argued
by the parties).
                                              7